Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 1-4 and 8 are currently under examination, wherein no claim has been amended in applicant’s reply filed on August 8, 2022.  Applicant’s election of Invention I, Claims 1-4 and 8, with traverse in the reply is acknowledged.  The non-elected Invention II, Claims 5-7 and 9, has been withdrawn by the applicant in the same reply.
The traverse is on the ground(s) that Yamamoto (US Pub. 2012/0131980 A1) does not disclose the Ra range as claimed. This is not found persuasive because the lowest Ra of 0.3 disclosed by Yamamoto (‘980 A1) (paragraph [0012]) is close enough to the highest Ra of 0.1 as claimed so that similar results would be expected by one of ordinary skill in the art. Furthermore, Yamamoto (‘980 A1) at least suggests that the Ra is a result-effective variable that can be optimized as desired (paragraph [0012]). See MPEP 2144.05 II.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
2	Claims 1 and 4 are objected to because of the following informalities:  
The phrase of “on a working surface” in line 3 of claim 1 and line 3 of claim 4 respectively should be amended to “for a working surface” respectively (see the abstract and paragraph [0033] of the PG Pub. 2021/0107183 A1) to make it clear that the reinforced layer itself is the working surface.  
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Pub. 2012/0131980 A1).
	With respect to claims 1-4 and 8, Yamamoto (‘980 A1) discloses a composite mold comprising a base material for a working surface including a well-known cemented tungsten carbide comprising WC and Co as a metallic binder; and a hard film coated thereon including nitrides, carbonitrides and carbides of Al, Ti and other elements and diamond-like carbon wherein both of the working surface and a surface of the hard film have a Ra of 0.3-2.0 µm and Rsk of -1 or lower (abstract, paragraphs [0007], [0012] and [0018]-[0020]). 
The lowest Ra disclosed by Yamamoto (‘980 A1) is close to the highest Ra as claimed. Similar results would be expected by one of ordinary skill in the art. Yamamoto (‘980 A1) further discloses that when the surface is made excessively smooth (i.e. Ra becomes very close to 0 (e.g. 0.01 or less)) the capacity of concaves is too small (paragraph [0019]) without specifying the Ra range as claimed. However, it is well held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In re Boesch, 617, F.2d 272, 205 USPQ 215 (CCPA 1980). In the instant case, the Ra is a result effective variable, because it would directly affect the coefficient of friction and the capacity of concaves as disclosed by Yamamoto (‘980 A1) (paragraph [0019]). Therefore, it would have been obvious to one skilled in the art to have optimized the Ra range of Yamamoto (‘980 A1) in order to achieve a desired coefficient of friction and a desired capacity of concaves. See MPEP 2144.05 II.
The Rsk range disclosed by Yamamoto (‘980 A1) overlaps the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed range of Yamamoto (‘980 A1) with an expectation of success because Yamamoto (‘980 A1) discloses the same utility over the entire disclosed range.
Conclusions
4.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

9/6/2022